Case 2:18-cv-01481-DDP-JEM Document 247-1 Filed 09/30/19 Page 1 of 19 Page ID
                                 #:13923



  1 CLARA J. SHIN (SBN 214809)
    cshin@cov.com
  2 JEFFREY M. DAVIDSON (SBN 248620)
    jdavidson@cov.com
  3 REBECCA ARIEL JACOBS (SBN 294430)
    rjacobs@cov.com
  4 MATTHEW Q. VERDIN (SBN 306713)
    mverdin@cov.com
  5 415 Mission Street, Suite 5400
    San Francisco, CA 94105
  6 Telephone: 415-591-7058
    Facsimile: 415-591-6091
  7
    Attorneys for Defendant and Counter-Claimant
  8 DROPBOX, INC.
  9
 10
 11                       UNITED STATES DISTRICT COURT
 12          CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
 13
      IRONHAWK TECHNOLOGIES, INC.,                Case No. 2:18-cv-01481-DDP-JEM
 14   a Delaware Corporation,
                                                  [PROPOSED] FINAL PRETRIAL
 15         Plaintiff and                         CONFERENCE ORDER
 16         Counterdefendant,
                                                  Judge: Hon. Dean D. Pregerson
 17         v.                                    Trial Date: October 22, 2019
                                                  Final Pre-Trial Conf.: October 7, 2019
 18   DROPBOX, INC., a Delaware
 19   corporation,

 20         Defendant and
            Counterclaimant.
 21
 22
 23
 24
 25
 26
 27
 28
                                                              Case No. 2:18-cv-01481-DDP-JEM
                        [PROPOSED] FINAL PRETRIAL CONFERENCE ORDER
Case 2:18-cv-01481-DDP-JEM Document 247-1 Filed 09/30/19 Page 2 of 19 Page ID
                                 #:13924



  1         Following pretrial proceedings, pursuant to Fed. R. Civ. P. 16 and L.R. 16, IT
  2 IS HEREBY ORDERED:
  3         1.    The parties are: Plaintiff and Counterdefendant Ironhawk Technologies,
  4 Inc. (“Ironhawk”) and Defendant and Counterclaimant Dropbox, Inc. (“Dropbox”).
  5         Each of these parties has been served and has appeared. All other parties
  6 named in the pleadings and not identified in the preceding paragraph are now
  7 dismissed.
  8         The pleadings which raise the issues are: Ironhawk’s Complaint. (Dkt. No. 1);
  9 Dropbox’s Answer and Counterclaim. (Dkt. No. 17); and Ironhawk’s Answer to
 10 Counterclaim. (Dkt. No. 18.)
 11         2.    Federal jurisdiction and venue are invoked upon the grounds: Ironhawk
 12 brings a claim for trademark infringement under the Lanham Act (15 U.S.C. § 1051,
 13 et seq.), creating federal jurisdiction pursuant to 28 U.S.C. § 1331. Venue is proper
 14 pursuant to 28 U.S.C. § 1391(b) as a substantial part of the events giving rise to the
 15 claims alleged occurred in this judicial district. These facts are admitted by the
 16 parties.
 17         3.    The trial is estimated to take 5–7 trial days.
 18         4.    The trial is to be a jury trial. At least seven (7) days prior to the trial date
 19 the parties shall file and serve by e-mail, fax, or personal delivery: (a) proposed jury
 20 instructions as required by L.R. 51-1 and (b) any special questions requested to be
 21 asked on voir dire.
 22         5.    The following facts are admitted and require no proof:
 23               •       Dropbox is a cloud-based file-sharing company founded in 2007.
 24               •       Dropbox was founded to create a service that allowed customers
 25                       to access and work on their computer files wherever they were in
                          the world.
 26
 27
 28

                                                -1-              Case No. 2:18-cv-01481-DDP-JEM
                           [PROPOSED] FINAL PRETRIAL CONFERENCE ORDER
Case 2:18-cv-01481-DDP-JEM Document 247-1 Filed 09/30/19 Page 3 of 19 Page ID
                                 #:13925



  1         6.    The following facts, though stipulated, shall be without prejudice to any
  2 evidentiary objection: The parties have not stipulated to any facts without prejudice
  3 to any evidentiary objection.
  4         7.    Plaintiff’s Position:
  5               (a)    Ironhawk plans to pursue the following claims against Dropbox:
  6               •      Claim 1: Dropbox infringes upon Ironhawk’s SmartSync®
                         trademark in violation of the Lanham Act, 15 U.S.C. § 1051, et
  7                      seq.
  8               •      Claim 2: Dropbox's infringement further constitutes unfair
                         competition under California common law.
  9
                  (b)    The elements required to establish Plaintiff's claims are:
 10
                  •      Claim 1: To establish a claim for trademark infringement in
 11                      violation of the Lanham Act, 15 U.S.C. § 1051, et seq., Ironhawk
                         must demonstrate the following: (1) SmartSync® is a valid,
 12                      protectable trademark; (2) Ironhawk owns SmartSync® as a
                         trademark; and (3) Dropbox used Smart Sync without the consent
 13                      of the plaintiff in a manner that is likely to cause confusion
                         among ordinary consumers as to the source, sponsorship,
 14                      affiliation, or approval of the goods. See 9th Cir. Civ. Jury Inst.
                         (2017) Instr. No. 15.6.
 15
                  •      Claim 2: To establish a claim for common law unfair competition
 16                      under California law, Ironhawk must satisfy the same elements as
                         required to establish a claim for trademark infringement in
 17                      violation of the Lanham Act, 15 U.S.C. § 1051, et seq. Jada Toys,
                         Inc. v. Mattel, Inc., 518 F.3d 628, 632 (9th Cir. 2007) ("All of
 18                      Mattel's infringement claims are subject to the same test");
                         International Order of Job's Daughters v. Lindbeburg & Co., 633
 19                      F.2d 912, 916 (9th Cir. 1980) (elements of state law unfair
                         competition and unfair competition under federal Lanham Act are
 20                      "substantially congruent"). 1
 21
 22   1
        Dropbox objects that Ironhawk has not set forth all elements of an unfair
 23   competition claim. To prevail on its unfair competition claim, Dropbox asserts that
      Ironhawk must prove all the elements of a Lanham Act claim, and also prove that:
 24   (1) Ironhawk and Dropbox are existing business competitors; (2) Dropbox intended
      to “pass off” its Smart Sync feature as if it were Ironhawk’s product; and
 25   (3) Dropbox’s conduct in passing off its feature as Ironhawk’s product has caused
      Ironhawk competitive injury. See Sybersound Records, Inc. v. UAV Corp., 517 F.3d
 26   1137, 1153 (9th Cir. 2008) (“The common law tort of unfair competition is generally
      thought to be synonymous with the act of ‘passing off’ one’s goods as those of
 27   another.” (quoting Bank of the W. v. Superior Court, 2 Cal. 4th 1254, 1263–64
      (1992) (holding that the claim extends only to “business competitors” and requires “a
 28   showing of competitive injury”)).
                                               -2-              Case No. 2:18-cv-01481-DDP-JEM
                          [PROPOSED] FINAL PRETRIAL CONFERENCE ORDER
Case 2:18-cv-01481-DDP-JEM Document 247-1 Filed 09/30/19 Page 4 of 19 Page ID
                                 #:13926



  1              (b)   In brief, the key evidence Ironhawk relies on for each of the
  2              claims is:
  3        Claim 1:
  4
                 •     Evidence, including e-mails, correspondence, documents, and
  5                    testimony demonstrating the history of Ironhawk and the
                       SmartSync® software, including but not limited to SmartSync®'s
  6                    technical characteristics and the historical and current sales,
                       marketing, and customers of SmartSync®.
  7              •     Evidence, including e-mails, correspondence, documents, and
  8                    testimony showing Ironhawk has marketed its data management
                       software under the SmartSync trademark continuously since 2004.
  9              •     Evidence, including e-mails, correspondence, documents, and
                       testimony demonstrating Ironhawk's process in creating the
 10                    SmartSync name.
 11              •     Evidence, including e-mails, correspondence, documents, and
                       testimony demonstrating Ironhawk applied for and received a
 12                    federal trademark registration for SmartSync®, without proof of
                       secondary meaning.
 13
                 •     Evidence, including e-mails, correspondence, documents, and
 14                    testimony demonstrating the name recognition and value of the
                       SmartSync® mark.
 15
                 •     Evidence, including e-mails, correspondence, documents, and
 16                    testimony demonstrating that Oppenheimer & Co.
                       ("Oppenheimer") introduced Ironhawk to Dropbox as a potential
 17                    acquisition target, that there was a pitch call with representatives
                       of Ironhawk and Dropbox, and Dropbox thereafter internally
 18                    discussed and considered an acquisition of Ironhawk and
                       SmartSync®.
 19
                 •     Evidence, including e-mails, correspondence, documents, and
 20                    testimony demonstrating that Dropbox destroyed key evidence
                       concerning such deliberations.
 21              •     Evidence, including e-mails, correspondence, documents, and
 22                    testimony concerning Dropbox's internal process in selecting the
                       Smart Sync name, including but not limited to the actions of
 23                    Dropbox’s in-house legal team and Dropbox's prior knowledge of
                       Ironhawk's SmartSync® mark.
 24              •     Evidence, including e-mails, correspondence, documents, and
                       testimony demonstrating Dropbox's intent when selecting the
 25                    Smart Sync name.
 26              •     Evidence, including e-mails, correspondence, documents, and
                       testimony concerning the technical characteristics and nature of
 27                    Dropbox's Smart Sync feature.
 28

                                              -3-              Case No. 2:18-cv-01481-DDP-JEM
                         [PROPOSED] FINAL PRETRIAL CONFERENCE ORDER
Case 2:18-cv-01481-DDP-JEM Document 247-1 Filed 09/30/19 Page 5 of 19 Page ID
                                 #:13927



  1              •    Evidence, including e-mails, correspondence, documents, and
                      testimony demonstrating the nature and extent Dropbox's use of
  2                   Smart Sync in the marketplace.
  3              •    Evidence, including e-mails, correspondence, documents, and
                      testimony demonstrating the nature and extent of Dropbox's
  4                   advertising and marketing of its Smart Sync, including but not
                      limited to SEO and SEM.
  5
                 •    Evidence, including e-mails, correspondence, documents, expert
  6                   reports, and testimony demonstrating the strength of the Dropbox
                      mark and the strength of the association between “Dropbox” and
  7                   “Smart Sync.”
  8              •    Evidence, including e-mails, correspondence, documents, expert
                      reports, and testimony demonstrating the strength of the
  9                   Dropbox's Smart Sync mark.
 10              •    Evidence, including e-mails, correspondence, documents, and
                      testimony showing instances of actual confusion between
 11                   Ironhawk's SmartSync® and Dropbox's Smart Sync.
 12              •    Evidence, including e-mails, correspondence, documents, and
                      testimony concerning Ironhawk's attempts to market SmartSync®
 13                   in the commercial sector and demonstrating that Dropbox's use of
                      Smart Sync has devastated those efforts.
 14
                 •    Evidence, including e-mails, correspondence, documents, and
 15                   testimony showing that Dropbox's use of Smart Sync has
                      damaged the value of Ironhawk's SmartSync® mark.
 16
                 •    Evidence, including e-mails, correspondence, documents, reports
 17                   and testimony concerning the importance of the Smart Sync
                      feature to Dropbox's sales.
 18
                 •    Evidence, including e-mails, correspondence, documents, reports
 19                   and testimony demonstrating Dropbox's revenues, amount of paid
                      users by plan, and feature offerings by plan, particularly which
 20                   plans offer Smart Sync.
 21              •    Daniel Cislo's expert testimony concerning Ironhawk's
                      registration process for its Smart Sync® mark, Dropbox's
 22                   clearance process, and Dropbox's commercial use of Smart Sync
                      as a mark.
 23
                 •    Jessie Stricchiola's expert testimony concerning the online
 24                   presence of Dropbox's Smart Sync and exposure to those looking
                      for SmartSync® online.
 25
                 •    Robert Wunderlich's expert testimony concerning the reasonable
 26                   royalty and amount of disgorged profits required to compensate
                      Ironhawk for the injury caused by Dropbox's actions.
 27
                 •    Hal Poret's expert report and testimony that survey respondents
 28                   strongly link “Smart Sync” to Dropbox.

                                             -4-              Case No. 2:18-cv-01481-DDP-JEM
                        [PROPOSED] FINAL PRETRIAL CONFERENCE ORDER
Case 2:18-cv-01481-DDP-JEM Document 247-1 Filed 09/30/19 Page 6 of 19 Page ID
                                 #:13928



  1                •     Dr. Pham’s expert report and testimony that consumers are likely
                         to associate “Smart Sync” with Dropbox.
  2
            Claim 2:
  3
                   •     The key evidence that Ironhawk will introduce in support of
  4                      Claim 2 is the same as the evidence it will introduce in support of
                         Claim 1.
  5
            Defendant’s Position:
  6
                   (a)   Dropbox plans to pursue the following counterclaims and
  7
                   affirmative defenses:
  8
                   •     Counterclaim 1: Dropbox seeks a declaratory judgment that its
  9                      use of the “Smart Sync” phrase did not infringe on Ironhawk’s
 10                      SMARTSYNC mark. 2
 11                •     Affirmative Defense 1 (Failure to State a Claim): Ironhawk’s
 12                      claims are barred in whole or in part because Ironhawk has failed
                         to adequately state a claim for relief.
 13
                   •     Affirmative Defense 2 (Fair Use): Ironhawk’s claims are barred
 14
                         in whole or in part by the doctrine of fair use. Dropbox does not
 15                      use the phrase “Smart Sync” as a trademark but rather as a
                         descriptive term.
 16
 17                •     Affirmative Defense 3 (Unclean Hands): Ironhawk’s claims are
                         barred by the doctrine of unclean hands. Because this is an
 18                      equitable defense, it would be decided by the Court after trial, if
 19                      necessary. See JIPC Mgmt. Inc. v. Incredible Pizza Co., No. CV
                         08-04310, 2009 WL 8591607, at *19 (C.D. Cal. July 14, 2009)
 20                      (noting that “unclean hands defense is equitable” and subject to
 21                      the court’s discretion).
 22                •     Affirmative Defense 5 (Laches): Ironhawk’s claims are barred by
 23                      the doctrine of laches because Ironhawk unreasonably delayed in
                         filing its Complaint. Because this is an equitable defense, it
 24                      would be decided by the Court after trial, if necessary. See
 25                      Toyota Motor Sales, U.S.A., Inc. v. Tabari, 610 F.3d 1171, 1183
                         (9th Cir. 2010) (noting that the laches affirmative defense is
 26
 27
      2
        Ironhawk objects to the inclusion of this counterclaim as wholly duplicative of
 28
      Ironhawk’s affirmative claims.
                                                -5-              Case No. 2:18-cv-01481-DDP-JEM
                           [PROPOSED] FINAL PRETRIAL CONFERENCE ORDER
Case 2:18-cv-01481-DDP-JEM Document 247-1 Filed 09/30/19 Page 7 of 19 Page ID
                                 #:13929



  1                    equitable).
  2              •     Affirmative Defense 12 (Failure to Mitigate): Ironhawk has failed
  3                    to mitigate its damages, if any, and any recovery should be
                       reduced or denied accordingly.
  4
  5              (b)   The elements required to establish Defendant's counterclaims and

  6              affirmative defenses are:

  7              •     Counterclaim 1: For Dropbox's declaratory judgment
                       counterclaim, the burden remains on Ironhawk to prove all the
  8                    same elements of the Lanham Act claim. See Medtronic, Inc. v.
  9                    Mirowski Family Ventures, LLC, 571 U.S. 191, 198-201 (2014)
                       (owner of a patent retains the burden to establish infringement in
 10                    a declaratory judgment action seeking a declaration of
 11                    noninfringement); Classic Liquor Imps.,, Ltd. v. Spirits Int'l B.V.,
                       201 F. Supp. 3d 428, 440 (S.D.N.Y. 2016) (extending Medtronic
 12                    to the trademark context).
 13
                 •     Affirmative Defense 1: To establish the affirmative defense of
 14                    failure to state a claim, a defendant must show that a plaintiff
                       does not make sufficient factual allegations to establish a
 15
                       plausible entitlement to relief. Ashcroft v. Iqbal, 556 U.S. 662,
 16                    678 (2009).
 17              •     Affirmative Defense 2: To establish the equitable affirmative
 18                    defense of fair use: “a defendant must show that its use is (1)
                       other than as a trademark, (2) descriptive of the defendant's
 19                    goods, and (3) in good faith.” Marketquest Grp., Inc. v. BIC
 20                    Corp., 862 F.3d 927, 935 (9th Cir. 2017), cert. denied, 138 S. Ct.
                       1988 (2018) (citing 15 U.S.C. § 1115(b)(4)). “Additionally, ‘the
 21                    degree of customer confusion is a factor in evaluating fair use.’”
 22                    Id. (citing KP Permanent Make-Up, 408 F.3d at 602).
 23              •     Affirmative Defense 3: To establish the equitable affirmative
 24                    defense of unclean hands: “a defendant must demonstrate by clear
                       and convincing evidence (1) that the plaintiff's conduct is
 25                    inequitable; and (2) that the conduct relates to the subject matter
 26                    of the plaintiff's claims.” POM Wonderful LLC v. Coca Cola Co.,
                       166 F. Supp. 3d 1085, 1091-92 (C.D. Cal. 2016) (internal
 27                    quotation marks and citation omitted).
 28

                                              -6-              Case No. 2:18-cv-01481-DDP-JEM
                         [PROPOSED] FINAL PRETRIAL CONFERENCE ORDER
Case 2:18-cv-01481-DDP-JEM Document 247-1 Filed 09/30/19 Page 8 of 19 Page ID
                                 #:13930



  1              •     Affirmative Defense 5: “The limitations period for laches starts
                       from the time the plaintiff knew or should have known about its
  2
                       potential cause of action.” Tillamook Country Smoker, Inc. v.
  3                    Tillamook Cty. Creamery Ass'n, 465 F.3d 1102, 1108 (9th Cir.
  4                    2006) (internal quotation marks and citations omitted). Courts
                       first look to whether the “statute of limitations period expired for
  5                    the most closely analogous action under state law. If the plaintiff
  6                    filed within that period, there is a strong presumption against
                       laches.” Id. (internal quotation marks and citations omitted).
  7                    California has a four-year statute of limitations for trademark
  8                    infringement actions. See Pinkette Clothing, Inc. v. Cosmetic
                       Warriors Ltd., 894 F.3d 1015, 1025 (9th Cir. 2018). The Ninth
  9                    Circuit then balances six factors “to determine whether the
 10                    trademark owner's delay in filing suit was unreasonable and,
                       therefore barred: (1) strength and value of the trademark rights
 11                    asserted; (2) plaintiff's diligence in enforcing mark; (3) harm to
 12                    senior user if relief is denied; (4) good faith ignorance by junior
                       user; (5) competition between senior and junior users; and (6)
 13                    extent of harm suffered by the junior user because of senior user's
 14                    delay.” Tillamook Country Smoker, Inc., 465 F.3d at 1108.

 15              •     Affirmative Defense 12: Dropbox must show that Ironhawk's
                       losses, if any, could have been avoided through reasonable
 16
                       efforts. See Binder v. Disability Grp., Inc., 772 F. Supp. 2d 1172,
 17                    1184 (C.D. Cal. 2011) (citing Thrifty-Tel, Inc. v. Bezenek, 46 Cal.
                       App. 4th 1559, 1568 (1996)).
 18
 19              (c)   In brief, the key evidence Defendant relies on for each
 20              counterclaim and affirmative defense is:
 21        Counterclaim 1:

 22              •     Dropbox will rebut Ironhawk’s Lanham Act claim with the
                       evidence below:
 23
 24              •     Evidence, including e-mails, correspondence, documents, and
                       testimony showing that “SMARTSYNC” is descriptive or
 25                    suggestive of Ironhawk's product, which makes it weaker than a
 26                    mark that is fictitious, fanciful, or arbitrary.

 27              •     Evidence, including e-mails, correspondence, documents, and
                       testimony showing that the field is crowded with other uses of,
 28

                                              -7-              Case No. 2:18-cv-01481-DDP-JEM
                         [PROPOSED] FINAL PRETRIAL CONFERENCE ORDER
Case 2:18-cv-01481-DDP-JEM Document 247-1 Filed 09/30/19 Page 9 of 19 Page ID
                                 #:13931



  1                   and trademark applications for, “smart sync,” or close variations,
                      and that many other software companies use “smart sync” for
  2
                      products and services that perform syncing.
  3
                 •    Professor Michel Tuam Pham’s expert testimony that Ironhawk’s
  4                   SMARTSYNC is a weak mark and that multiple marketplace
  5                   factors make it unlikely that Dropbox’s Smart Sync feature name
                      will cause confusion.
  6
  7              •    Douglas Huffman’s expert testimony rebutting Ironhawk witness
                      Jessie Stricchiola’s testimony concerning the online presence of
  8                   Dropbox’s Smart Sync feature name.
  9
                 •    Evidence, including e-mails, correspondence, documents, and
 10                   testimony showing the USPTO has disclaimed a number of uses
                      of the words “smart” and “sync” in trademark applications or
 11
                      registrations that include these words for software-related goods
 12                   or services.
 13              •    Evidence, including e-mails, correspondence, documents, and
 14                   testimony showing Ironhawk's SMARTSYNC product is
                      integrated into other companies' products and is not visible to the
 15                   end user.
 16
                 •    Evidence, including e-mails, correspondence, documents, and
 17                   testimony showing Ironhawk currently has only two paying
 18                   customers and has had a very limited number of past customers.

 19              •    Evidence, including e-mails, correspondence, documents, and
                      testimony showing Ironhawk conducts virtually no advertising.
 20
 21              •    Evidence, including e-mails, correspondence, documents, and
                      testimony showing Ironhawk and Dropbox serve distinct
 22                   customer bases.
 23
                 •    Evidence, including e-mails, correspondence, documents, and
 24                   testimony showing Ironhawk's SMARTSYNC product and
 25                   Dropbox's Smart Sync feature are different in functionality and
                      serve different purposes.
 26
                 •    Evidence, including e-mails, correspondence, documents, and
 27
                      testimony showing Ironhawk's product must be customized for a
 28                   particular use, while Dropbox's feature is ready “off-the-shelf.”

                                             -8-              Case No. 2:18-cv-01481-DDP-JEM
                        [PROPOSED] FINAL PRETRIAL CONFERENCE ORDER
Case 2:18-cv-01481-DDP-JEM Document 247-1 Filed 09/30/19 Page 10 of 19 Page ID
                                 #:13932



   1             •     Evidence, including e-mails, correspondence, documents, and
                       testimony showing Ironhawk and Dropbox are not regarded as
   2
                       competitors, including by one of Ironhawk's only current
   3                   customers, the United States Navy.
   4             •     Evidence, including e-mails, correspondence, documents, and
   5                   testimony showing there is no evidence that Ironhawk's
                       SMARTSYNC and Dropbox's Smart Sync have ever been
   6                   promoted or sold together.
   7
                 •     Evidence, including e-mails, correspondence, documents, and
   8                   testimony showing Dropbox's Smart Sync feature name is not
   9                   similar to Ironhawk's mark because it appears in proximity to the
                       “DROPBOX” word mark or Dropbox logo when displayed on
  10                   Dropbox's website and marketing.
  11
                 •     Evidence, including e-mails, correspondence, documents, and
  12                   testimony showing Ironhawk likewise brands its SMARTSYNC
  13                   product in close proximity to its house mark, IRONHAWK, or to
                       the company name, “Ironhawk Technologies,” in marketing
  14                   materials and on its website.
  15             •     Evidence, including e-mails, correspondence, documents, and
  16                   testimony showing Dropbox has never encountered confusion
                       between its Smart Sync feature and Ironhawk's SMARTSYNC
  17                   product.
  18
                 •     Evidence, including e-mails, correspondence, documents, and
  19                   testimony showing Ironhawk’s CEO David Gomes has fabricated
  20                   evidence of confusion by ghostwriting emails describing
                       purported confusion between “smart sync” marks used by
  21                   Salesforce, Dropbox, and unspecified others that biased third-
  22                   party recipients—two Ironhawk business partners and an
                       Ironhawk sales agent—then resent to him.
  23
  24             •     Dr. Hal Poret’s expert testimony about a forward confusion
                       survey he conducted that found no evidence of confusion between
  25                   Ironhawk’s mark and Dropbox’s feature name.
  26             •     Evidence, including e-mails, correspondence, documents, and
  27                   testimony showing there is no overlap between the parties’
                       marketing channels.
  28

                                             -9-              Case No. 2:18-cv-01481-DDP-JEM
                        [PROPOSED] FINAL PRETRIAL CONFERENCE ORDER
Case 2:18-cv-01481-DDP-JEM Document 247-1 Filed 09/30/19 Page 11 of 19 Page ID
                                 #:13933



   1             •     Evidence, including e-mails, correspondence, documents, and
                       testimony showing Ironhawk primarily sells its product to the
   2
                       military in contracts secured through a lengthy bidding process,
   3                   and markets through word of mouth and military industry trade
   4                   shows.

   5             •     Evidence, including e-mails, correspondence, documents, and
                       testimony showing Ironhawk has never acquired a customer
   6                   through its website, its SMARTSYNC product cannot be
   7                   purchased on the Internet, and it has never paid to advertise its
                       product on the Internet.
   8
   9             •     Evidence, including e-mails, correspondence, documents, and
                       testimony showing Dropbox’s marketing and sales take place
  10                   overwhelmingly on the Internet, and that the vast majority of its
  11                   customers purchased services at Dropbox’s website. In addition,
                       Dropbox pays for Internet search advertising that targets ordinary
  12                   customers who, unlike the government or military, shop for
  13                   products and services on the Internet.
  14             •     Evidence, including e-mails, correspondence, documents, and
  15                   testimony showing Ironhawk’s customers are primarily the
                       military and other government agencies who are able to
  16                   distinguish Ironhawk and Dropbox. These government agencies
  17                   employ highly-trained contracting officers who are required by
                       law to adhere to strict bidding and procurement processes before
  18                   making purchase decisions.
  19
                 •     Evidence, including e-mails, correspondence, documents, and
  20                   testimony showing no customer purchased Ironhawk's product
                       with the belief that it was Dropbox’s, or purchased Dropbox's
  21
                       service feature with the belief that it was Ironhawk’s.
  22
                 •     Evidence, including e-mails, correspondence, documents, and
  23                   testimony showing Dropbox's customers are consumers and
  24                   businesses who are sophisticated enough to recognize that
                       Ironhawk's product is not the same as Dropbox's feature, which is
  25                   designed for everyday file storage and organization.
  26
                 •     Evidence, including e-mails, correspondence, documents, and
  27                   testimony showing a typical Ironhawk sale is priced in the tens of
  28                   thousands of dollars. Dropbox’s subscription packages including

                                            -10-              Case No. 2:18-cv-01481-DDP-JEM
                        [PROPOSED] FINAL PRETRIAL CONFERENCE ORDER
Case 2:18-cv-01481-DDP-JEM Document 247-1 Filed 09/30/19 Page 12 of 19 Page ID
                                 #:13934



   1                   the Smart Sync feature can be purchased on a monthly or annual
                       basis. Monthly subscription fees per user range from
   2
                       approximately $9.99 to $20. Annual subscription fees per user
   3                   range from approximately $120 to $240 per year.
   4             •     Evidence, including e-mails, correspondence, documents, and
   5                   testimony showing Dropbox did not intend to create an
                       association or confusion with Ironhawk, to capitalize on its mark,
   6                   or to push it out of the market.
   7
                 •     Evidence, including e-mails, correspondence, documents, and
   8                   testimony showing Dropbox's Naming Team employees who
   9                   came up with the name “Smart Sync” were unaware of both
                       Ironhawk and Ironhawk's SMARTSYNC product when they
  10                   chose the name.
  11
                 •     Evidence, including e-mails, correspondence, documents, and
  12                   testimony showing Ironhawk does not provide any evidence that
                       its highly specialized, niche government contracting market
  13
                       overlaps with Dropbox's market of daily-use technology solutions
  14                   for businesses and consumers.
  15             •     Evidence, including e-mails, correspondence, documents, and
  16                   testimony showing Ironhawk and Dropbox do not compete with
                       respect to any of their product or service offerings.
  17
  18             •     Evidence, including e-mails, correspondence, documents, and
                       testimony showing Ironhawk does not provide any evidence that
  19                   its SMARTSYNC mark has any goodwill or reputation outside its
  20                   handful of customers within the military.

  21             •     Evidence, including e-mails, correspondence, documents, and
                       testimony showing Dropbox reasonably relied on the advice of
  22
                       counsel.
  23
                 •     Evidence, including e-mails, correspondence, documents, and
  24                   testimony showing Dropbox counsel's advice was competent.
  25
                 •     Antonio Sarabia’s expert testimony rebutting Ironhawk witness
  26                   Daniel Cislo’s testimony about Ironhawk’s trademark registration
  27                   and Dropbox’s naming and trademark clearance process.

  28             •     Evidence, including e-mails, correspondence, documents, and

                                            -11-              Case No. 2:18-cv-01481-DDP-JEM
                        [PROPOSED] FINAL PRETRIAL CONFERENCE ORDER
Case 2:18-cv-01481-DDP-JEM Document 247-1 Filed 09/30/19 Page 13 of 19 Page ID
                                 #:13935



   1                   testimony showing Ironhawk does not intend to expand its
                       product line to compete with Dropbox's cloud storage services,
   2
                       and its “current efforts” to pursue business deals with commercial
   3                   customers are fictitious or speculative. Nor has Ironhawk been
                       successful in selling to commercial customers in the past.
   4
   5             •     Evidence, including e-mails, correspondence, documents, and
                       testimony showing Ironhawk has provided no evidence that
   6                   Dropbox intends to seek the necessary approvals to sell to the
   7                   military.
   8             •     Dr. Patrick Kennedy’s expert testimony rebutting Ironhawk
   9                   witness Dr. Robert Wunderlich’s testimony concerning the
                       reasonable royalty and amount of disgorged profits Ironhawk
  10                   seeks as compensation.
  11       Affirmative Defense 1 (Failure to State a Claim):
  12
                 •     Dropbox reincorporates the evidence it will use to rebut
  13                   Ironhawk's Lanham Act claim, and specifically the below:
  14             •     Evidence, including e-mails, correspondence, documents, and
  15                   testimony showing Ironhawk and Dropbox are not existing or past
                       competitors.
  16
  17             •     Evidence, including e-mails, correspondence, documents, and
                       testimony showing Dropbox did not intent to confuse customers
  18                   as to the source of its service feature.
  19
                 •     Evidence, including e-mails, correspondence, documents, and
  20                   testimony showing Dropbox has greater brand recognition and
                       goodwill among its distinct customer base, and any customer
  21
                       confusion between Dropbox's feature and Ironhawk's product
  22                   would have harmed Dropbox, not Ironhawk.
  23             •     Evidence, including e-mails, correspondence, documents, and
  24                   testimony showing Ironhawk has not suffered any lost profits as a
                       result of Dropbox's use of the “Smart Sync” phrase.
  25
           Affirmative Defense 2 (Fair Use):
  26
  27             •     Dropbox reincorporates the evidence it will use to rebut
                       Ironhawk's Lanham Act Claim, plus the below:
  28

                                             -12-              Case No. 2:18-cv-01481-DDP-JEM
                         [PROPOSED] FINAL PRETRIAL CONFERENCE ORDER
Case 2:18-cv-01481-DDP-JEM Document 247-1 Filed 09/30/19 Page 14 of 19 Page ID
                                 #:13936



   1             •      Evidence, including e-mails, correspondence, documents, and
                        testimony showing Dropbox did not use “smart sync” as a
   2
                        trademark. Dropbox Smart Sync cannot be purchased on its own;
   3                    it is provided as one feature of many under the banner of a
   4                    Dropbox subscription package. The source of the Dropbox Smart
                        Sync feature is indicated by prominent use of the DROPBOX
   5                    trademark and logo in Dropbox’s marketing materials and on its
   6                    website, where Dropbox’s subscription packages are sold.

   7             •      Evidence, including e-mails, correspondence, documents, and
                        testimony showing that the “Smart Sync” name is used to
   8                    distinguish Dropbox service features from each other, not to
   9                    distinguish a Dropbox service from a third-party product.
  10             •      Evidence, including e-mails, correspondence, documents, and
  11                    testimony showing Dropbox uses “Smart Sync” to describe the
                        feature's function and benefits.
  12
           Affirmative Defense 3 (Unclean Hands):
  13
  14             •      Dropbox reincorporates the evidence it will use to rebut
                        Ironhawk's Lanham Act Claim, and specifically the evidence
  15                    relating to Gomes's fabricated evidence of confusion.
  16             •      Dropbox will also present the following key evidence:
  17
                 •      Evidence, including e-mails, correspondence, documents, and
  18                    testimony showing Ironhawk's conduct in pursuing its claims
  19                    against Dropbox is in bad faith and it would be inequitable to
                        permit Ironhawk to recover.
  20
           Affirmative Defense 5 (Laches):
  21
  22             •      Dropbox reincorporates the evidence it will use to rebut
                        Ironhawk's Lanham Act Claim, and specifically the evidence
  23                    relating to:
  24                 o the weakness of Ironhawk's mark;
  25                 o the Sleekcraft intent factor;
  26                 o Ironhawk's failure to pursue claims against other companies that
                       use “smart sync” or a close variation thereof;
  27
                     o the fact that Ironhawk and Dropbox are not existing or past
  28                   competitors.
                                              -13-              Case No. 2:18-cv-01481-DDP-JEM
                          [PROPOSED] FINAL PRETRIAL CONFERENCE ORDER
Case 2:18-cv-01481-DDP-JEM Document 247-1 Filed 09/30/19 Page 15 of 19 Page ID
                                 #:13937



   1              •      Dropbox will also present the following key evidence:
   2              •      Evidence, including e-mails, correspondence, documents, and
   3                     testimony showing Ironhawk did not diligently enforce its mark,
                         instead allowing other companies' use of “smart sync” or a close
   4                     variation thereof to go unchallenged.
   5
                  •      Evidence, including e-mails, correspondence, documents, and
   6                     testimony showing Ironhawk will not be harmed if relief is denied
   7                     because there is no confusion or risk of confusion between
                         Ironhawk's SMARTSYNC and Dropbox's use of the “Smart
   8                     Sync” phrase.
   9
                  •      Evidence, including e-mails, correspondence, documents, and
  10                     testimony showing Ironhawk became aware of Dropbox's Smart
                         Sync feature by the beginning of 2017. Ironhawk did not send a
  11
                         cease and desist letter to Dropbox, or request that Dropbox stop
  12                     using Smart Sync, prior to filing this lawsuit.
  13              •      Evidence, including e-mails, correspondence, documents, and
  14                     testimony showing Ironhawk waited to file this lawsuit until
                         February 23, 2018.
  15
  16              •      Evidence, including e-mails, correspondence, documents, and
                         testimony showing Dropbox has been harmed by Ironhawk's
  17                     delay in pursuing these claims.
  18        Affirmative Defense 12 (Failure to Mitigate):
  19
                  •      The key evidence that Dropbox will introduce in support of
  20                     Affirmative Defense 5 is the same as the evidence it will
  21                     introduce in support of Affirmative Defense 12.

  22        8.    In view of the admitted facts and the elements required to establish the
  23 claims, counterclaims and affirmative defenses, the following issues remain to be
  24 tried: (1) Whether Dropbox is liable for trademark infringement under the federal
  25 Lanham Act or for unfair competition under California common law; (2) whether
  26 Dropbox’s affirmative defenses are meritorious; (3) whether Ironhawk is entitled to a
  27 reasonable royalty as actual damages for any infringement by Dropbox, and if so, in
  28 what amount; (4) whether any infringement by Dropbox was willful; (5) whether

                                              -14-              Case No. 2:18-cv-01481-DDP-JEM
                          [PROPOSED] FINAL PRETRIAL CONFERENCE ORDER
Case 2:18-cv-01481-DDP-JEM Document 247-1 Filed 09/30/19 Page 16 of 19 Page ID
                                 #:13938



   1 Ironhawk is entitled to a disgorgement of Dropbox’s profits, and if so, in what
   2 amount; (6) whether Ironhawk is entitled to punitive damages, and if so, in what
   3 amount; (7) whether Ironhawk is entitled to injunctive relief against further use of
   4 “Smart Sync” by Dropbox; (8) whether Ironhawk is entitled to recover its attorneys’
   5 fees and costs; (9) whether Dropbox is entitled to recover its attorneys’ fees and
   6 costs.
   7          9.    All discovery is complete.
   8          10.   All disclosures under Fed. R. Civ. P. 26(a)(3) have been made.
   9          The joint exhibit list of the parties has been filed under separate cover as
  10 required by L.R. 16-6.1. The parties have since amended the Joint Exhibit List, and
  11 shall use the amended Joint Exhibit List at trial. Unless all parties agree that an
  12 exhibit shall be withdrawn, all exhibits will be admitted without objection at trial,
  13 except those exhibits listed below:
  14          Ironhawk objects to the admission of all exhibits referenced in its Motions in
  15 Limine Nos. 1-5. Ironhawk further incorporates its objections to certain exhibits
  16 contained on the Joint Exhibit List as set forth in Exhibit A.
  17          Dropbox objects to the admission of all exhibits that it is seeking to exclude in
  18 its Motions in Limine Nos. 1–5. Dropbox further incorporates its objections to certain
  19 exhibits contained on the Joint Exhibit List as set forth in Exhibit B.
  20          11.   Witness lists of the parties have been filed with the Court.
  21          Only the witnesses identified in the lists will be permitted to testify (other than
  22 solely for impeachment).
  23          Each party intending to present evidence by way of deposition testimony has
  24 marked such depositions in accordance with L.R. 16-2.7.
  25          For this purpose, the following depositions shall be lodged with the Clerk by
  26 Ironhawk as required by L.R. 32-1: Patrick Rowell, Jason Lyman, Lan Xuezhao,
  27 Bradford Lightcap, Susan T. Indermill, Prof. Michel Tuan Pham, Dr. Hal Poret,
  28 David B. Peyton, and David B. Peyton (Salesforce Case).

                                                 -15-              Case No. 2:18-cv-01481-DDP-JEM
                             [PROPOSED] FINAL PRETRIAL CONFERENCE ORDER
Case 2:18-cv-01481-DDP-JEM Document 247-1 Filed 09/30/19 Page 17 of 19 Page ID
                                 #:13939



   1         For this purpose, the following depositions shall be lodged with the Clerk by
   2 Dropbox as required by L.R. 32-1: Patrick Rowell, Jason Lyman, Sheila Vashee,
   3 Bradley Hirou, Susan Indermill, Susan Indermill (Salesforce Litigation), and David
   4 Peyton.
   5         Ironhawk objects to the presentation of testimony by deposition of the
   6 following witnesses: Nina Han, Oliver Jay, Douglas Stanley, Sheila Vashee, and
   7 Bradley Hirou.
   8         Dropbox objects to the presentation of testimony by deposition, in full or in
   9 part, of the following witnesses, including on the ground that certain of these
  10 witnesses will be present at trial: Bradford Lightcap, David B. Peyton (Dropbox),
  11 David B. Peyton (Salesforce Case), Dr. Hal Poret, Jason Lyman, Prof. Michel Tuan
  12 Pham, Patrick Rowell, Susan T. Indermill.
  13         12.      The following law and motion matters and motions in limine, and no
  14 others, are pending or contemplated:
  15               • Dropbox’s Motion for Summary Judgment, Dkt. No. 91
  16               • Ironhawk’s Motion for Partial Summary Judgment, Dkt. No. 89.
  17               • Dropbox’s Motion to Preclude Testimony from Plaintiff’s Expert
  18                  Witness Robert Wunderlich, Dkt. No. 85.
  19               • Dropbox’s Motion to Preclude Testimony from Plaintiff’s Trademark
  20                  Law Expert Witness Daniel M. Cislo, Dkt. No. 84.
  21               • Ironhawk’s Motions in Limine Nos. 1-5, Dkt. Nos. 180-183.
  22               • Dropbox’s Motions in Limine Nos. 1-5, Dkt. Nos. 190-194.
  23         13.     Bifurcation of the following issues for trial is ordered.
  24         Ironhawk’s position: None.
  25         Dropbox’s position: Profit disgorgement under the Lanham Act is an equitable
  26 remedy to be decided by the Court after trial if the jury finds that Dropbox is liable
  27 for trademark infringement and that such infringement was willful. Likewise,
  28 Dropbox’s equitable affirmative defenses (fair use, unclean hands, and laches),

                                                 -16-              Case No. 2:18-cv-01481-DDP-JEM
                             [PROPOSED] FINAL PRETRIAL CONFERENCE ORDER
Case 2:18-cv-01481-DDP-JEM Document 247-1 Filed 09/30/19 Page 18 of 19 Page ID
                                 #:13940



   1 Ironhawk’s request for injunctive relief, and the parties’ requests for attorneys’ fees
   2 and costs, will be taken up, if at all, after trial. These positions are also reflected in
   3 Dropbox’s Motion in Limine No. 3 (Dkt. No. 189-5), Memorandum of Contentions
   4 of Fact and Law (Dkt. No. 189-11), and Proposed Jury Instructions.
   5         14.    The foregoing admissions having been made by the parties, and the
   6 parties having specified the foregoing issues remaining to be litigated, this Final
   7 Pretrial Conference Order shall supersede the pleadings and govern the course of the
   8 trial of this cause, unless modified to prevent manifest injustice.
   9
  10
       Dated: __________________
  11                                                Honorable Dean D. Pregerson
                                                    Judge United States District Court
  12
  13
       Approved as to form and content:
  14
  15         /s/ Matthew L. Venezia
       Attorney for Plaintiff
  16
  17       /s/ Clara J. Shin
  18 Attorney for Defendant
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                                -17-              Case No. 2:18-cv-01481-DDP-JEM
                            [PROPOSED] FINAL PRETRIAL CONFERENCE ORDER
Case 2:18-cv-01481-DDP-JEM Document 247-1 Filed 09/30/19 Page 19 of 19 Page ID
                                 #:13941



   1                               FILER’S ATTESTATION
   2        I, Clara J. Shin, am the ECF user whose identification and password are being
   3 used to file this [PROPOSED] FINAL PRETRIAL CONFERENCE ORDER.
   4 Pursuant to Civil Local Rule 5-4.3.4(a)(2)(i), I hereby attest that the above–named
   5 signatories concur in this filing.
   6
   7 Dated: September 30, 2019               COVINGTON & BURLING LLP
   8
   9                                         By: /s/ Clara J. Shin
                                                  Clara J. Shin
  10
                                                    Attorneys for Defendant-
  11                                                Counterclaimant
  12                                                DROPBOX, INC.

  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                                -1-              Case No. 2:18-cv-01481-DDP-JEM
                           [PROPOSED] FINAL PRETRIAL CONFERENCE ORDER
